       Case 1:11-cv-10230-MLW Document 568 Filed 07/02/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others
 similarly situated,

                           Plaintiff,
                                                     No. 11-cv-10230-MLW
vs.

STATE STREET BANK AND TRUST COMPANY,

                        Defendant.
____________________________________________/

ARNOLD HENRIQUEZ, MICHAEL T. COHN,
WILLIAM R. TAYLOR, RICHARD A.
SUTHERLAND, and those similarly situated,

                           Plaintiffs,
                                                     No. 11-cv-12049-MLW
vs.

STATE STREET BANK AND TRUST COMPANY,

                        Defendant.
____________________________________________/

THE ANDOVER COMPANIES EMPLOYEE
SAVINGS AND PROFIT SHARING PLAN, on
Behalf of itself, and JAMES PEHOUSHEK-
STANGELAND and all others similarly situated,

                           Plaintiffs,
                                                     No. 12-cv-11698-MLW
vs.

STATE STREET BANK AND TRUST COMPANY,

                        Defendant.
____________________________________________/

      SPECIAL MASTER’S MOTION FOR EXTENSION OF TIME TO SUBMIT
                           MEMORANDA
        Case 1:11-cv-10230-MLW Document 568 Filed 07/02/19 Page 2 of 3



       The Special Master moves for a one-week extension of the time set by the Court in its

June 28, 2019 Order (Dkt. 564) to submit memoranda on the implications of the June 24, 25, and

26, 2019 hearings, currently scheduled for June 10, 2019. Undersigned counsel plans to travel to

Washington, D.C. for several days to meet his newly-arrived grandson. In addition, Attorney

McEvoy is scheduled to participate in a week-long mediation next week. There are a number of

important matters arising out of last week’s hearings and the Special Master wishes to respond in

an informed and thoughtful fashion. Extension of the submission date to July 17, 2019 will allow

him to do so.


           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

        Pursuant to Local Rule 7.1, the Special Master’s counsel contacted other counsel in this
case in order to confer regarding the substance of this motion. All parties responded. Counsel for
State Street, Keller Rohrback, McTigue Law, Amicus Hamilton Lincoln Law Institute, Labaton,
Lief Cabraser and Zuckerman Spaeder have no objection. The Thornton Law Firm “assents
provided the Court extends deadline for everyone so that we have simultaneous briefing on July
17.”


Dated: July 2, 2019                          Respectfully submitted,

                                             SPECIAL MASTER HONORABLE
                                             GERALD E. ROSEN (RETIRED),

                                             By his attorneys,


                                               /s/ William F. Sinnott
                                             William F. Sinnott (BBO #547423)
                                             Elizabeth J. McEvoy (BBO #683191)
                                             BARRETT & SINGAL, P.C.
                                             One Beacon Street, Suite 1320
                                             Boston, MA 02108
                                             Telephone: (617) 720-5090
                                             Facsimile: (617) 720-5092
                                             Email: wsinnott@barrettsingal.com
                                             Email: emcevoy@barrettsingal.com



                                                2
        Case 1:11-cv-10230-MLW Document 568 Filed 07/02/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2019, I caused the foregoing Motion for Extension of
Time to Submit Memoranda to be served by electronic mail on counsel for all parties.



                                              /s/ William F. Sinnott
                                             William F. Sinnott




                                                3
